Title: From James Madison to William Hull, 24 May 1805
From: Madison, James
To: Hull, William


Sir.
Department of State, May 24th: 1805.
I have had the honor to receive your letter of the 8th. instant. The qualification of a freehold in land being required of the Governor by law, no power exists in the hands of the Executive to dispense with it: and an allowance for travelling expences in proceeding to the Territory, being also unauthorized by any existing law is equally beyound the purview of the Executive; whatever may be the equity of such a claim, under the peculiar consideration, that the Salary of the Officers of the Territory does not commence at the date of the commissions, but at that of the commencement of the new Government, on the first day of July. The mode of receiving Salaries is thro’ a power of Attorney exhibited at the Treasury, where it is understood that advances have never been made on account of regular Salaries, such as yours. It appears that no appropriation has been made by law for the territorial Salaries and expences of the present year.
A letter which must have been on its route to you at the time of writing yours of the 8th. will have signified that it would be sufficient to take the oaths necessary to qualify you for the office in the manner you propose, before a Judge of the United States. No allowance can be made for the establishment of a Printer, and if without it none can be induced to settle in the Territory, the printing which may be necessary, may be done in some other part of the Union, as was lately the case with respect to the Indiana Ty. As an inducement beyound the other calculations of a printer whom you may approve, he may be engaged to print in the Newspapers the laws of the U: States under the authority of this Department, amounting generally from 50 to 100 dollars pr. annum.

A collection of laws will be forwarded from New York, as soon as they can be braught together. I am &c.
James Madison.
